                      IN THE UNITED STATES DISTRICT COURT FOR
                         THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


        MORRIS SCOTT HOLMES,

               Plaintiff,

        V.                                       CASE NO. CV418-177


        WARDEN FNU FORD,

               Defendant.




                                     ORDER


               Before the Court is the Magistrate Judge's Report and

        Recommendation (Doc. 3), to which no objections have been

        filed. After a careful review of the record, the report and

        recommendation is ADOPTED as the Court's opinion in this

        case    and    Plaintiff's   complaint   is     DISMISSED   WITHOUT

        PREJUDICE. Accordingly, the Clerk of Court is DIRECTED to

        close this case.


               SO ORDERED this _2^day of October 2018.



         CM                              WILLIAM T. MOORE, JR.
         lo
                                         UNITED STATES DISTRICT COURT
 o^                                      SOUTHERN     DISTRICT OF GEORGIA
UJOC
        cr.
         I
       r-
o<     c:


=>     S
       cni
